NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



BYRON M. BARR,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-178
                                         )
TOWNE PARK ESTATES                       )
HOMEOWNERS ASSOCIATION, INC.,            )
a Florida not-for-profit corporation,    )
                                         )
             Appellee.                   )
                                         )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for Polk
County; Andrea Teves Smith, Judge.

Byron M. Barr, pro se.

David Maldonado of The Maldonado Law
Firm, P.A., Lakeland, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, MORRIS, and BADALAMENTI, JJ., Concur.